Title: To James Madison from Samuel Latham Mitchill, 2 May 1806 (Abstract)
From: Mitchill, Samuel Latham
To: Madison, James


                    § From Samuel Latham Mitchill. 2 May 1806, New York. “We have just succeeded in carrying the republican Election after a tremendous opposition made by the

federalists and their allies. Our majority for Members of Assembly & Representatives in Congress is upwards of six hundred.
                    “Now we have thus far succeeded against all the virulent machinations of our opponents, I have to request, in the name of our Republicans here and in behalf of the good standing of their Cause in these parts, that something like a defence of the Harbour of Newyork may be immediately attempted under executive direction. You can scarcely imagine how hard a task the Senators & Representatives have to convince their fellow Citizens, that it is better to keep the frigates in the Eastern Branch of the Potomac than at Newyork, or that all other parts of the Union are more worthy of the public Defence & Protection than this.
                    “I beg you to lay these things before the President, and to intreat him in my Name and in that of all the Newyorkers, to station some of the Frigates & Gunboats in this place, and to commence the repair of the fortifications with all possible Speed. By these means, the People will be quieted and great good be done to our Cause. You may rely on it, the administration will gain much by these easy measures.”
                